          Case 2:21-cv-00953-JDW Document 32 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ARCARE, INC.,                                             :       CIVIL ACTION
On behalf of itself and all others similarly              :
situated                                                  :
                v.                                        :
                                                          :
                                                          :
ITF PHARMA, INC.                                          :        NO. 21-953
                                                          :

                                                   NOTICE

This matter having been referred to Judge Hey for the purposes of conducting settlement proceedings, the
following procedures shall apply (see Judge Hey’s policies and procedures):
http://www.paed.uscourts.gov/judges-info/magistrate-judges/elizabeth-t-hey

1. All communications with chambers regarding settlement should be directed to:
   Chambers_of_Magistrate_Judge_Elizabeth_Hey@paed.uscourts.gov

2. Judge Hey requires that parties and representatives with authority participate in settlement
   conferences. Settlement conferences are being conducted remotely (by video where possible) during
   the time in which the Court’s activities are affected by the Covid 19 outbreak.

3. If the referring Judge has specified a time frame for the settlement conference, Judge Hey’s
   chambers will contact counsel to schedule the conference within that time frame.

4. If the parties jointly request a settlement conference, they shall contact chambers and request a
   settlement conference within their agreed-upon time frame, and must do so at least 45 days prior to the
   requested date absent unusual circumstances. If the parties have agreed that certain discovery should
   take place prior to the conference, they must complete that discovery before the conference. The
   parties should not request or agree to a date without being confident that they can complete the required
   discovery sufficiently far in advance of the conference to be prepared.

5. If there is no joint request for a settlement conference, a party seeking a settlement conference may
   submit an ex parte letter to chambers requesting a telephone conference with Judge Hey to discuss
   settlement. Judge Hey may also sua sponte contact the parties for a telephone conference to discuss
   settlement.

6. If the parties have not been in contact with Judge Hey respecting settlement prior to the end of all
   discovery, they shall provide a status report respecting settlement to Judge Hey by that date.


            /s/ Mia Harvey                                                Date: August 2, 2021
            Mia Harvey, Courtroom Deputy to
            ELIZABETH T. HEY
            UNITED STATES MAGISTRATE JUDGE
